Title: Thomas Jefferson to Patrick Gibson, 21 January 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir Monticello Jan. 21. 13.
             Your favor of Jan. 13. is recieved and a statement of my account to the 1st inst. when I percieve a balance against me (exclusive of that of the bank) of 301. D 90 C  Mr Randolph was to have paid for me the 1st Inst. thro’ his agent mr Norris something  upwards of 300.D. (a quarter’s rent of my mill.) he told me two days ago it would be done immediately. this will cover my balance. I am this day waggoning 120. barrels of flour (2 boat loads) to Milton to be ready at the return of the Milton boats. every boat of that place started with loads on a tide happening about the 3d inst. and were taken in the ice before they got out of the river. we hope they were released by the thaw of 3. or 4. days ago, and by their return I hope to have a 3d boat load ready; and after that a boat load every ten days, that being as fast as we can prepare barrels. as we have still 3. weeks to the 11th of Feb. when the note to mr Gwathney becomes due, I trust that the flour now ready will be with you before that time and will more than cover it. it is with extreme reluctance however that in this state of things I am obliged to ask you to send me 100.D. by return of post for a pressing engagement here, and to pay immediately into the bank of Richmond 100.D. more  to the credit of mr James Hamilton of Williamsboro’ in N.C. of which 50.D. are paid on account of George Divers and 50.D. on account of David Watson of Louisa in discharge of their subscriptions to Wm Mclure, now lodged in the bank.—I have no doubt of the expediency of selling Mazzei’s lot, and will write you fully on that subject in a few days, as it will take more time than I have at this moment to recur to his instructions & power of attorney. I suppose one half cash the other half in a year, will be proper paiments. ever with esteem & respect
            Yours EtcTh: Jefferson
          
          
          
            P.S my Bedford flour was all ready for delivery early in December. it was to wait till the carriage should fall to a Dollar; but if that did not take place before the last day of this month, it was then to be sent at any price.
          
        